Order, Supreme Court, New York County (Francis Pécora, J.), entered August 7, 1986, which denied petitioners’ application for, inter alia, a declaration that respondents’ policy mandating urinalysis tests for the presence of drugs and alcohol for correction officers assigned to the Transportation Division of the Correction Department is unconstitutional, unanimously affirmed, without costs.
In light of the reduced expectation of privacy of employees who drive buses and transport inmates for the Department of Correction (see, Matter of King v McMickens, 120 AD2d 351, 353, affd 69 NY2d 840), and the obvious public security and safety considerations involved, the instant urinalysis/drug testing administered routinely during annual physical examination to all such employees, is reasonable and does not violate the Fourth Amendment (see, Jones v McKenzie, 833 F2d 335, vacated sub nom. Jenkins v Jones, 490 US 101, on remand 878 F2d 1476; Laverpool v New York City Tr. Auth., 835 F Supp 1440, 1456). Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.